DETAILED ACTION

Response to Amendment
Claims 1-18 are pending in the application, with claims 1-4 and 10-14 currently withdrawn.  New grounds of rejection have been added for claims 5-9 and 15-18 as a result of the amendment to the claims submitted 7/14/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (US 2016/0156020) in view of Cintra et al. (US 2003/0124422).
Regarding claim 5, Tokoro et al. discloses in Figs 1-2, a method for manufacturing a cathode active material used for a lithium ion secondary battery (ref 100) and represented by Li1.02Ni0.8Mn0.1Co0.1O2 ([0092], [0021], [0022]), comprising a mixing step ([0037]-[0039], S1) of mixing lithium carbonate ([0037]-[0039]) and a compound Li1.02Ni0.8Mn0.1Co0.1O2 ([0037], [0092], [0021], [0022]); and a firing step ([0045]) of producing a lithium composite compound represented by Li1.02Ni0.8Mn0.1Co0.1O2 ([0092], [0021], [0022]) by firing a precursor ([0045]) produced through the mixing step ([0037]-[0045]), wherein the firing step ([0045]) includes two or more stages of controlling firing temperatures to different temperatures respectively ([0045]-[0064]), the two or more stages include a stage of controlling a firing temperature to a higher temperature and a stage of controlling a firing temperature to a lower temperature ([0045]-[0064]), and the firing is performed ([0064]) while a gas discharged from an atmosphere of the former stage is introduced into an atmosphere of the latter stage ([0064] atmosphere of second firing/treatment used in third firing/treatment).
Tokoro et al. does not explicitly disclose an oxygen concentration in an atmosphere of a latter stage is lower than an oxygen concentration in an atmosphere of a former stage.
Cintra et al. discloses in Figs 1-7, a method of making a cathode material ([0037]) for a battery (Abstract).  The method includes multiple heating/drying processes ([0037]), with a final drying step under vacuum ([0037]).  This configuration enhances the structural integrity of the cathode layer thereby enhancing overall battery performance ([0037]).
Cintra et al. and Tokoro et al. are analogous since both deal in the same field of endeavor, namely, cathode material manufacturing processes.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the multiple heating/drying with final vacuum heating step disclosed by Cintra et al. into the method of Tokoro et al. to enhance the structural integrity of the cathode layer thereby enhancing overall battery performance.

Regarding claim 8, modified Tokoro et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the discharged gas is introduced after a carbon dioxide concentration is reduced to 0.02% or less.  However, the reference discloses it is important to minimize the concentration of released carbon dioxide gas to maximize oxidation / end formation of the stoichiometric cathode material ([0011], [0047], [0059], [0069], [0091]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to expunge as much carbon dioxide as possible during the firing stages, thereby minimizing carbon dioxide content, to enhance the stoichiometric ratio of components in the oxide of the produced cathode material to enhance overall battery performance.

Regarding claim 9, modified Tokoro et al. discloses all of the claim limitations as set forth above and also discloses a carbon dioxide removal means is used to reduce the carbon dioxide concentration by removing carbon dioxide ([0050], pump is used).

Claims 6, 7 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (US 2016/0156020) in view of Cintra et al. (US 2003/0124422) as applied to claim 5 above, and further in view of Arimoto (US 2009/0194734).
Regarding claims 6-7, Tokoro et al. discloses all of the claim limitations as set forth above and also discloses multiple heating stages (at least 3), but does not explicitly disclose the exact parameters including temperature of the first – sixth stages as set forth in the claims.  However, the temperature and number of heating stages is not considered to confer patentability to the claims.  Arimoto (see Abstract, [0010], [0013], [0020], [0038], [0039], [0071], [0081]) teaches that it was known in the art at the time of the invention that varying number of heating stages and respective temperatures will vary the crystal structure of said cathode material.  Therefore the crystal structure property is a variable that can be modified, among others, by varying the number of heating stages at respective different temperatures.  For that reason, the number of heating stages at respective different temperatures, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the number of heating stages at respective different temperatures cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the number of heating stages at respective different temperatures in the method of Tokoro et al. as taught by Arimoto to obtain the desired crystal structure properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claims 15-16, modified Tokoro et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the discharged gas is introduced after a carbon dioxide concentration is reduced to 0.02% or less.  However, the reference discloses it is important to minimize the concentration of released carbon dioxide gas to maximize oxidation / end formation of the stoichiometric cathode material ([0011], [0047], [0059], [0069], [0091]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to expunge as much carbon dioxide as possible during the firing stages, thereby minimizing carbon dioxide content, to enhance the stoichiometric ratio of components in the oxide of the produced cathode material to enhance overall battery performance.

Regarding claims 17-18, modified Tokoro et al. discloses all of the claim limitations as set forth above and also discloses a carbon dioxide removal means is used to reduce the carbon dioxide concentration by removing carbon dioxide ([0050], pump is used).

Claims 6, 7 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (US 2016/0156020) in view of Cintra et al. (US 2003/0124422) as applied to claim 5 above, and further in view of Arimoto (US 2009/0194734).
Regarding claims 6-7, modified Tokoro et al. discloses all of the claim limitations as set forth above and also discloses multiple heating stages (at least 3), but does not explicitly disclose the exact parameters including temperature of the first – sixth stages as set forth in the claims.  However, the temperature and number of heating stages is not considered to confer patentability to the claims.  Arimoto (see Abstract, [0010], [0013], [0020], [0038], [0039], [0071], [0081]) teaches that it was known in the art at the time of the invention that varying number of heating stages and respective temperatures will vary the crystal structure of said cathode material.  Therefore the crystal structure property is a variable that can be modified, among others, by varying the number of heating stages at respective different temperatures.  For that reason, the number of heating stages at respective different temperatures, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the number of heating stages at respective different temperatures cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the number of heating stages at respective different temperatures in the method of Tokoro et al. as taught by Arimoto to obtain the desired crystal structure properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claims 15-16, modified Tokoro et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the discharged gas is introduced after a carbon dioxide concentration is reduced to 0.02% or less.  However, the reference discloses it is important to minimize the concentration of released carbon dioxide gas to maximize oxidation / end formation of the stoichiometric cathode material ([0011], [0047], [0059], [0069], [0091]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to expunge as much carbon dioxide as possible during the firing stages, thereby minimizing carbon dioxide content, to enhance the stoichiometric ratio of components in the oxide of the produced cathode material to enhance overall battery performance.

Regarding claims 17-18, modified Tokoro et al. discloses all of the claim limitations as set forth above and also discloses a carbon dioxide removal means is used to reduce the carbon dioxide concentration by removing carbon dioxide ([0050], pump is used).

Response to Arguments
Applicant’s arguments with respect to claim(s) 5-9 and 15-18 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/      Primary Examiner, Art Unit 1725